Name: Council Regulation (EEC) No 3928/90 of 20 December 1990 allocating, for 1991, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: economic geography;  Europe;  fisheries
 Date Published: nan

 31 . 12 . 90No L 378 /46 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3928/90 of 20 December 1990 allocating, for 1991 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 (4), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have held consultations on their mutual fishing rights for 1991 , and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas it is for the Community, pursuant to Article 3 of Regulation (EEC) No 170/ 83 , to determine the conditions subject to which these catch quotas may be used by Community fishermen; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/83 ; Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1991 between the Community and Norway, catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 °00'N or within the fishing zone around Jan Mayen, shall be limited for 1991 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1991 between the Community and Norway, catches of the species listed in Annex II by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone south of 62 °00'N shall be limited for 1991 to the quotas set out in that Annex. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 December 1990 . For the Council The President P. BUKMAN (1 ) OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 302, 15. 11 . 1985 , p. 1 . (3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (4) OJ No L 306, 11.11 . 1988 , p. 2. 31 . 12 . 90 Official Journal of the European Communities No L 378 /47 ANNEX I Allocation for 1991 of Community catch quotas in Norwegian waters, as referred to in Article 1 ( 1 ) (Norwegian waters north of 62 °00' N ) (tonnes  fresh round weight) Species ICES divisions Communitycatch quotas Quotas allocated to Member States Cod Ml 4 600 France 730 Germany 790 United Kingdom 3 080 Haddock 1,11 480 France 60 Germany 105 United Kingdom 315 Saithe i , " 4 900 France 630 Germany 3 920 United Kingdom 350 Redfish i , ii 4 500 Germany 2 570 ( 4 ) United Kingdom 600 France 330 Portugal 810 (*) Spain 190 (3 ) Greenland halibut i , « 250 Germany 125 United Kingdom 125 Blue whiting II 2 000 France 1 000 Germany 1 000 0 ) Other species (as by-catches) i , » 450 France 60 Germany 150 United Kingdom 240 Mackerel II a 14 000 ( 2) Denmark 1 4 000 (  ) Ad hoc solution for 1991 . ( 2 ) Of which 14 000 tonnes may be fished in area ICES IV a , and Norway may fish up to 60 000 tonnes in the same area from the TAC fixed by Norway for the area north of 62 ° N. (3 ) Special allocation for 1991 . (4 ) Of which 500 tonnes special allocation for 1991 . ANNEX II Allocation for 1991 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES division Communitycatch quotas Quotas allocated to Member States Norway pout (*) IV 50 000 Denmark United Kingdom 47 500 (2) 2 500 ( 3 ) Sand-eel IV 150 000 Denmark United Kingdom 142 500 (2) 7 500 ( 3) Shrimps IV 1 080 Denmark 1 080 Other species IV 6 500 Denmark United Kingdom Germany ~1 Belgium France 1 Netherlands J 3 250 2 435 815 (') Including blue whiting. (2) Within a total quota for Norway , pout and sand-eel up to 19 000 tonnes may be interchanged upon request . (3 ) Within a total quota for Norway , pout and sand-eel up to 1 000 tonnes may be interchanged upon request .